Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/08 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Global Stock Fund International Stock Fund Dreyfus U.S. Equity Fund FORM N-CSR Item 1. Reports to Stockholders. Global Stock Fund ANNUAL REPORT November 30, 2008 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 20 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Information About the Review and Approval of the Funds Management Agreement 38 Board Members Information 41 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Global Stock Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Global Stock Fund,covering the 12-month period from December 1, 2007, through November 30, 2008. The global economy suffered during the reporting period amid a financial crisis that sparked sharp declines in virtually all sectors, regions and capitalization ranges of the international stock markets.According to our Chief Economist, the combination of export-dependent growth in overseas markets and a rising U.S. debt burden proved to be unsustainable. Other contributors to the downturn included sharp declines in many countries home prices; excessive leverage among financial institutions, especially investment banks; and regulatory policies and behaviors that exacerbated financial stresses.Various governments and central banks have responded with massive interventions, including nationalizing some troubled financial institutions, providing loans to others and guaranteeing certain financial instruments. However, the global financial system remains fragile, and economic weakness is likely to persist. In our view, todays investment environment is rife with near-term challenges and long-term opportunities. Now more than ever, it is important to ensure that your investments are aligned with your current needs, future goals and attitudes toward risk.We urge you to speak regularly with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation December 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2007, through November 30, 2008, as provided by Walter Scott & Partners Limited (Walter Scott), Sub-adviser Fund and Market Performance Overview For the 12-month period ended November 30, 2008, Global Stock Funds Class A shares produced a return of 34.32%, Class C shares returned 34.82%, Class I shares returned 34.12% and Class T shares returned 34.86% . 1 In comparison, the funds benchmark index, the Morgan Stanley Capital International World Index (the MSCI World Index), produced a 43.30% return over the same period. 2 Stock markets throughout the world declined sharply over the second half of the reporting period when a global economic slowdown and financial crisis intensified.Although the fund also declined, it produced higher returns than its benchmark, primarily due to strong individual stock selections across a variety of market sectors. The Funds Investment Approach The fund seeks long-term total return by investing in stocks of companies with any market capitalization that are located in the worlds developed markets.When selecting stocks,Walter Scott seeks companies with fundamental strengths that indicate the potential for sustainable growth.The firm focuses on individual stock selection through extensive fundamental research. Walter Scott first selects candidates for investment that meet certain broad absolute and trend criteria. Financial statements are restated in an effort to identify the nature of their operating margins and to understand the variables that add value to their businesses. Companies meeting the financial criteria are subjected to a detailed investigation of their products, costs and pricing, competition, industry position and outlook. Stocks are then selected whose expected growth rate is available at a reasonable valuation. Financial Crisis and Economic Slowdown Intensified A credit crisis that began in 2007 mushroomed over the summer of 2008, nearly leading to the collapse of the global banking system. Major finan- T h e F u n d 3 DISCUSSION OF FUND PERFORMANCE (continued) cial institutions that had been hit hard by losses in credit markets teetered on the edge of insolvency, causing some to be nationalized and others to receive massive capital infusions from their governments.As the situation worsened, banks and other lenders became increasingly risk-averse, refraining from lending to even their most trusted customers. Investors also grew more cautious,flocking to the traditional safe havens of the sovereign debt of industrialized nations.Conversely,investors fled asset classes they considered risky, including global equities, and stock prices fell precipitously over the reporting periods final months. Meanwhile, the global economy slowed, led by declining housing prices and rising unemployment in the United States and Europe. Other markets that depend heavily on exports to U.S. and European consumers were adversely affected, reducing the earnings outlook for local businesses. In addition, previously soaring commodity prices, including energy, fell sharply as demand waned. Finally, Walter Scott began to see an acceleration of a longstanding shift in economic leadership from the United States and Europe to emerging markets in the Pacific Rim, most notably China.These concurrent developments produced the most extreme market volatility in decades. Bottom-Up Process Fared Relatively Well In this highly challenging environment, the bottom-up security selection process led the firm to a number of conservative growth companies that, in Walter Scotts analysis, are well positioned to weather the current storm and prosper during an eventual recovery. Some of these opportunities were found among global companies based in the United States and Japan, which produced some of the funds better results over the reporting period. For example, U.S. retail giant Wal-Mart Stores gained value as cash-strapped consumers increasingly sought low-priced goods. Despite sharp declines along with crude oil prices, U.S. oil driller Nabors Industries benefited from strength early in the reporting period when commodity prices soared to record highs. Early strength on Hong Kong utility CLP Holdings also contributed positively to the funds performance. And, in the traditionally defensive health care sector, dental, veterinary and rehabilitation products distributor Patterson 4 Companies, Inc. held up relatively well. Nabors Industries and Patterson Companies were both sold during the reporting period. As is to be expected in such a difficult market climate, the fund also suffered disappointments. China National Offshore Oil Corporation (CNOOC) fell sharply when oil prices retreated from more than $145 per barrel to less than $50 per barrel. Hong Kong-based industrial conglomerate Hutchison Whampoa was hurt by the effects of the global economic downturn. French luxury goods purveyor LVMH Moët Hennessy Louis Vuitton encountered a sharp reduction in consumer spending on its premium brands. Commercial bank DBS Group Holdings, based in Singapore, suffered the effects of the financial crisis on its quarterly earnings and was sold during the reporting period. Japanese optical glass manufacturer HOYA also fared poorly in the slumping economy. Finding Opportunities in Turbulent Markets Although the financial crisis has persisted and the global economic slowdown has intensified, the bottom-up security selection process has continued to identify what the firm believes to be fundamentally sound companies selling at historically attractive valuations. As global equities sold off indiscriminately, great businesses with strong long-term prospects for growth have become more inexpensive, signaling potential opportunities for investors with the patience and discipline to wait for an eventual economic and market recovery. December 15, 2008 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A and Class T shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2010, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe,Australia, New Zealand and the Far East. T h e F u n d 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Global Stock Fund Class A shares, Class C shares, Class I shares and Class T shares and the Morgan Stanley Capital International World Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C, Class I and Class T shares of Global Stock Fund on 12/29/06 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International World Index (the Index) on that date. For comparative purposes, the value of the Index on 12/31/06 used as the beginning value on 12/29/06.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account the maximum initial sales charges on Class A shares and Class T shares and all other applicable fees and expenses on all classes.The Index is an unmanaged index of global stock market performance, including the United States, Canada,Australia, New Zealand and the Far East and includes net dividends reinvested. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 11/30/08 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 12/29/06 (38.11)% (18.16)% without sales charge 12/29/06 (34.32)% (15.61)% Class C shares with applicable redemption charge  12/29/06 (35.47)% (16.26)% without redemption 12/29/06 (34.82)% (16.26)% Class I shares 12/29/06 (34.12)% (15.41)% Class T shares with applicable sales charge (4.5%) 12/29/06 (37.80)% (18.06)% without sales charge 12/29/06 (34.86)% (16.06)% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. T h e F u n d 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Global Stock Fund from June 1, 2008 to November 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2008 Class A Class C Class I Class T Expenses paid per $1,000  $ 6.17 $ 9.25 $ 5.15 $ 7.20 Ending value (after expenses) $646.60 $644.00 $647.20 $645.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2008 Class A Class C Class I Class T Expenses paid per $1,000  $ 7.57 $ 11.33 $ 6.31 $ 8.82 Ending value (after expenses) $1,017.50 $1,013.75 $1,018.75 $1,016.25  Expenses are equal to the funds annualized expense ratio of 1.50% for Class A, 2.25% for Class C, 1.25% for Class I and 1.75% for Class T, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS November 30, 2008 Common Stocks98.4% Shares Value ($) Australia2.0% Woodside Petroleum 63,500 Canada2.0% Suncor Energy 69,000 France6.2% Cie Generale dOptique Essilor International 39,500 1,578,063 LOreal 23,500 1,900,685 LVMH Moet Hennessy Louis Vuitton 22,000 1,246,058 Germany2.1% Adidas 51,500 Hong Kong10.5% China Mobile 179,000 1,642,159 CLP Holdings 215,000 1,525,787 CNOOC 1,980,000 1,596,754 Hong Kong & China Gas 930,050 1,656,068 Hutchison Whampoa 320,000 1,606,173 Japan22.6% Astellas Pharma 32,500 1,322,852 Canon 50,500 1,492,754 Chugai Pharmaceutical 59,000 1,016,156 Daikin Industries 70,000 1,827,456 Denso 87,000 1,436,497 Fanuc 29,000 1,787,276 Honda Motor 74,000 1,614,419 HOYA 89,000 1,277,681 Keyence 8,900 1,477,901 Mitsubishi Estate 89,000 1,322,382 Shin-Etsu Chemical 38,000 1,447,316 Takeda Pharmaceutical 28,000 1,350,633 T h e F u n d 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Spain1.5% Inditex 33,500 Sweden1.6% Hennes & Mauritz, Cl. B 34,000 Switzerland6.9% Alcon 19,700 1,571,863 Nestle 41,500 1,502,068 Nobel Biocare Holding 45,000 682,784 SGS 1,800 1,527,183 United Kingdom9.6% BG Group 122,000 1,726,185 GlaxoSmithKline 44,500 766,510 Reckitt Benckiser Group 39,000 1,656,039 Rio Tinto 22,500 556,427 Tesco 330,000 1,498,708 WM Morrison Supermarkets 303,000 1,130,040 United States33.4% Abbott Laboratories 31,500 1,650,285 Anadarko Petroleum 49,000 2,011,450 Automatic Data Processing 36,500 1,498,690 C.R. Bard 10,000 820,300 Cisco Systems 93,000 a 1,538,220 EOG Resources 20,500 1,742,910 Fastenal 48,500 1,867,735 Genentech 21,500 a 1,646,900 Intel 108,000 1,490,400 Johnson & Johnson 27,000 1,581,660 Medtronic 39,500 1,205,540 10 Common Stocks (continued) Shares Value ($) United States (continued) Microsoft 71,000 1,435,620 Oracle 70,000 a 1,126,300 Schlumberger 25,800 1,309,092 SYSCO 66,000 1,547,700 Wal-Mart Stores 31,000 1,732,280 Walgreen 61,000 1,509,140 Total Investments (cost $102,816,940) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% a Non-income producing security. Portfolio Summary (Unaudited)  Value (%) Value (%) Health Care 19.8 Consumer Services 12.8 Consumer Goods 16.2 Energy Services 5.9 Industrials 15.8 Financial Services 1.7 Energy 13.2 Technology 13.0  Based on net assets. See notes to financial statements. T h e F u n d 11 STATEMENT OF ASSETS AND LIABILITIES November 30, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments Cash Cash denominated in foreign currencies Dividends and interest receivable Receivable for shares of Common Stock subscribed Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Payable for shares of Common Stock redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class T Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended November 30, 2008 Investment Income ($): Income: Cash dividends (net of $45,873 foreign taxes withheld at source): Unaffiliated issuers 953,325 Affiliated issuers 62,234 Total Income Expenses: Management feeNote 3(a) 436,993 Registration fees 49,452 Auditing fees 46,716 Custodian feesNote 3(c) 44,258 Shareholder servicing costsNote 3(c) 19,130 Prospectus and shareholders reports 12,261 Distribution feesNote 3(b) 6,883 Directors fees and expensesNote 3(d) 3,929 Legal fees 830 Loan commitment feesNote 2 191 Miscellaneous 10,435 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (18,395) Lessreduction in fees due to earnings creditsNote 1(c) (308) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (3,034,050) Net realized gain (loss) on forward currency exchange contracts (10,977) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (28,940,818) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. T h e F u n d 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, a,b Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares  Class I Shares  Class T Shares  Net realized gain on investments: Class A Shares  Class C Shares  Class I Shares  Class T Shares  Total Dividends  Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares Class C Shares Class I Shares Class T Shares Dividends reinvested: Class A Shares  Class C Shares  Class I Shares  Class T Shares  Cost of shares redeemed: Class A Shares Class C Shares Class I Shares Class T Shares Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period  End of Period Undistributed investment incomenet 14 Year Ended November 30, 2008 2007 a,b Capital Share Transactions: Class A Shares sold 247,015 661,091 Shares issued for dividends reinvested 2,337  Shares redeemed (249,183) (287,443) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 57,651 96,321 Shares issued for dividends reinvested 180  Shares redeemed (46,966) (28,492) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 8,380,761 1,406,401 Shares issued for dividends reinvested 4,168  Shares redeemed (1,635,811) (76,010) Net Increase (Decrease) in Shares Outstanding Class T Shares sold 1,126 40,000 Shares issued for dividends reinvested 94  Shares redeemed (11,720) (27,280) Net Increase (Decrease) in Shares Outstanding a From December 29, 2006 (commencement of operations) to November 30, 2007. b Effective June 1, 2007, Class R shares were redesignated as Class I shares. See notes to financial statements. T h e F u n d 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended November 30, Class A Shares a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet  Dividends from net realized gain on investments  Total Distributions  Net asset value, end of period Total Return (%) c d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e Ratio of net expenses to average net assets e Ratio of net investment income to average net assets e Portfolio Turnover Rate d Net Assets, end of period ($ x 1,000) a From December 29, 2006 (commencement of operations) to November 30, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Year Ended November 30, Class C Shares 2008 2007 a Per Share Data ($): Net asset value, beginning of period 13.64 12.50 Investment Operations: Investment (loss)net b (.04) (.06) Net realized and unrealized gain (loss) on investments (4.68) 1.20 Total from Investment Operations (4.72) 1.14 Distributions: Dividends from net realized gain on investments (.09)  Net asset value, end of period 8.83 13.64 Total Return (%) c (34.82) 9.12 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.36 3.16 e Ratio of net expenses to average net assets 2.22 2.20 e Ratio of net investment (loss) to average net assets (.29) (.46) e Portfolio Turnover Rate 15.54 14.53 d Net Assets, end of period ($ x 1,000) 695 925 a From December 29, 2006 (commencement of operations) to November 30, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. T h e F u n d 17 FINANCIAL HIGHLIGHTS (continued) Year Ended November 30, Class I Shares a,b Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet c Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet  Dividends from net realized gain on investments  Total Distributions  Net asset value, end of period Total Return (%) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e Ratio of net expenses to average net assets e Ratio of net investment income to average net assets e Portfolio Turnover Rate d Net Assets, end of period ($ x 1,000) a From December 29, 2006 (commencement of operations) to November 30, 2007. b Effective June 1, 2007, Class R shares were redesignated as Class I shares. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. See notes to financial statements. 18 Year Ended November 30, Class T Shares 2008 2007 a Per Share Data ($): Net asset value, beginning of period 13.70 12.50 Investment Operations: Investment income (loss)net b (.01) .01 Net realized and unrealized gain (loss) on investments (4.38) 1.19 Total from Investment Operations (4.39) 1.20 Distributions: Dividends from investment incomenet (1.09)  Dividends from net realized gain on investments (.09)  Total Distributions (1.18)  Net asset value, end of period 8.13 13.70 Total Return (%) c (34.86) 9.68 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.11 2.76 e Ratio of net expenses to average net assets 1.63 1.73 e Ratio of net investment income (loss) to average net assets (.05) .09 e Portfolio Turnover Rate 15.54 14.53 d Net Assets, end of period ($ x 1,000) 18 174 a From December 29, 2006 (commencement of operations) to November 30, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. T h e F u n d 19 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Global Stock Fund (the fund) is a separate diversified series of Strategic Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering seven series, including the fund.The funds investment objective is to pursue long-term total return.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Walter Scott & Partners Limited (Walter Scott), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the funds sub-investment adviser. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class T. Class A and Class T shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 20 As of November 30, 2008, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 1,000 Class T shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange T h e F u n d 21 NOTES TO FINANCIAL STATEMENTS (continued) or market),but before the fund calculates its net asset value,the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 22 The following is a summary of the inputs used as of November 30, 2008 in valuing the funds investments carried at fair value: Investments in Other Financial Valuation Inputs Securities ($) Instruments ($)  Level 1Quoted Prices 75,436,418 0 Level 2Other Significant Observable Inputs 0 0 Level 3Significant Unobservable Inputs 0 0 Total 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gains or losses on investments. Net realized foreign exchange gains or losses arise from sales and maturities of short-term securities, sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments in securities, resulting from changes in exchange rates. Such gains and losses are included with net realized and unrealized gains or losses on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. T h e F u n d 23 NOTES TO FINANCIAL STATEMENTS (continued) Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management banks whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls, delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, if any, it is the policy of the fund not to distribute such gains. Income and capital gains distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 24 The fund adopted Financial Accounting Standards Board (FASB) Interpretation No. 48 Accounting for Uncertainty in Income Taxes (FIN 48). FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements. FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the funds tax returns to determine whether the tax positions are more-likely-than not of being sustained by the applicable tax authority. Liability for tax positions not deemed to meet the more likely-than-not threshold would be recorded as a tax expense in the current year.The adoption of FIN 48 had no impact on the operations of the fund for the period ended November 30, 2008. As of and during the period ended November 30, 2008, the fund did not have any liabilities for any unrecognized tax positions. The fund recognizes interest and penalties, if any, related to unrecognized tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years for the two-year period ended November 30, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. At November 30, 2008, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $385,820, accumulated capital losses $955,153 and unrealized depreciation $27,453,386. In addition, the fund had $2,022,045 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to November 30, 2008. If not applied, the carryover expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal period ended November 30, 2008 was as follows: ordinary income $242,462. T h e F u n d 25 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended November 30, 2008, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $16,753 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to October 15, 2008, the fund participated with other Dreyfus managed funds in a $350 million redemption credit facility. Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million redemption credit facility (the Facility) to be utilized for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay commitment fees on its pro rata portion of the Facility. Interest is charged to the fund based on prevailing market rates in effect at the time of borrowing. During the period ended November 30, 2008, the fund did not borrow under either Facility. NOTE 3Management Fee, Sub-Investment Advisory Fees and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with Dreyfus, the management fee is computed at the annual rate of .85% of the value of the funds average daily net assets and is payable monthly. Dreyfus has contractually agreed, until April 1, 2010, to waive receipt of its fees and/or assume the expenses of the fund so that annual fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.25% of the value of the funds average daily net assets.The reduction in management fee, pursuant to the undertaking, amounted to $18,395 during the period ended November 30, 2008. 26 During the period ended November 30, 2008, the Distributor retained $946 from commissions earned on sales of the funds Class A shares. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the funds average daily net assets. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C and Class T shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class C shares and .25% of the value of the average daily net assets of Class T shares. During the period ended November 30, 2008, Class C and Class T shares were charged $6,788 and $95, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class C and Class T shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A, Class C and Class T shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2008, Class A, Class C and Class T shares were charged $9,795, $2,263 and $95, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended November 30, 2008, the fund was charged $2,305 pursuant to the transfer agency agreement. T h e F u n d 27 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2008, the fund was charged $209 pursuant to the cash management agreement. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2008, the fund was charged $44,258 pursuant to the custody agreement. During the period ended November 30, 2008, the fund was charged $6,086 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $55,022, Rule 12b-1 distribution plan fees $432, shareholder services plan fees $841, custodian fees $24,494, chief compliance officer fees $2,466 and transfer agency per account fees $318. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward currency exchange contracts, during the period ended November 30, 2008, amounted to $90,896,535 and $7,717,258, respectively. The fund enters into forward currency exchange contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings and to settle foreign currency transactions. When executing forward currency exchange contracts, the 28 fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future.With respect to sales of forward currency exchange contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward currency exchange contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward currency exchange contracts which is typically limited to the unrealized gain on each open contract.At November 30, 2008, there were no forward currency exchange contracts outstanding. At November 30, 2008, the cost of investments for federal income tax purposes was $102,895,062; accordingly, accumulated net unrealized depreciation on investments was $27,458,644, consisting of $225,898 gross unrealized appreciation and $27,684,542 gross unrealized depreciation. In March 2008, the FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. T h e F u n d 29 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 5Subsequent Event: Effective on or about February 4, 2009 (the Effective Date), the fund will issue to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares.Thereafter, the fund will no longer offer Class T shares. Effective on or about December 3, 2008, no investments for new accounts were permitted in Class T of the fund, except that participants in certain group retirement plans were able to open a new account in Class T of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. After the Effective Date, subsequent investments in the funds Class A shares made by holders of the funds Class T shares who received Class A shares of the fund in exchange for their Class T shares will be subject to the front-end sales load schedule currently in effect for Class T shares. Otherwise, all other Class A share attributes will be in effect. 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Global Stock Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Global Stock Fund (one of the series comprising Strategic Funds, Inc.) as of November 30, 2008, and the related statement of operations for the year then ended and the statement of changes in net assets and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances,but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2008 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Global Stock Fund at November 30, 2008, the results of its operations for the year then ended and the changes in its net assets and the financial highlights for each of the indicated periods, in conformity with U. S. generally accepted accounting principles. New York, New York January 22, 2009 T h e F u n d 31 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the funds foreign taxes paid and the income sourced from foreign countries.
